IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NOS. WR-59,612-04; WR-59,612-05; WR-59,612-06


EX PARTE LAMONT PAUL VIGE, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NUMBERS 62868; 62869; 62959
IN THE 252ND JUDICIAL DISTRICT COURT JEFFERSON COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court these applications for writs of habeas
corpus.  Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was
convicted of attempted murder, sentenced to twenty years' imprisonment; aggravated
kidnapping, sentenced to life imprisonment; and aggravated assault on a peace officer and
sentenced to sixty years' imprisonment. 
	The trial court entered findings of fact and conclusions of law on March 6, 2009.  This
Court adopts the trial court's findings, but not its conclusion of law that these applications
should be dismissed.  Under this Court's decisions, these applications need to be denied.  Ex
parte Brager, 704 S.W.2d 46 (Tex. Crim. App. 1986). 
 Based on the trial court's findings of fact as well as this Court's independent review
of the entire record, we deny relief.

DELIVERED: April 1, 2009
DO NOT PUBLISH